                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


United States of America,

               Plaintiff,

v.                                           Case No. 10-11280

Timothy Powers,                              Sean F. Cox
                                             United States District Court Judge
               Defendant,

        and

Residential Skirting Products, Inc.,

            Garnishee-Defendant.
______________________________/

     ORDER ADOPTING UPDATED REPORT AND RECOMMENDATION (ECF No. 36)

        On March 14, 2019, Magistrate Judge Mona K. Majzoub issued an updated Report and

Recommendation (ECF No. 36), wherein she recommends that the Court GRANT IN PART AND

DENY IN PART Plaintiff’s Motion to Compel Answers to Interrogatories and Requests to Produce

to Garnishee-Defendant. (ECF No. 30).

        The time permitted for the parties to file objections to that Report and Recommendation has

passed and no objections were filed.

        Moreover, the Court concurs with the analysis and conclusion in the R&R.

        Accordingly, the Court hereby ADOPTS the March 14, 2019 Report and Recommendation

and GRANTS IN PART AND DENIES IN PART Plaintiff’s Motion to Compel Answers to

Interrogatories and Requests to Produce to Garnishee-Defendant (ECF No. 30).


                                                 1
       Specifically, IT IS ORDERED that Garnishee-Defendant shall provide full and complete

responses to Plaintiff’s Interrogatories and Requests to Produce Documents, without objection,

within 21 days of the date of this order. The Court warns Garnishee-Defendant that failure to comply

with this order may result in sanctions, including contempt of Court.

       IT IS FURTHER ORDERED that Plaintiff’s request for entry of a default is DENIED

without prejudice.

       IT IS SO ORDERED.



Dated: March 29, 2019                                s/ Sean F. Cox
                                                     Sean F. Cox
                                                     U. S. District Judge




                                                 2
